Acknowledgement
This Notice of Allowance is in response to amendments filed 12/31/2020.
Reasons for Allowance
Claims 1-4 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of record, Kagoshima et al. (JP 10-266273) and Nomura et al. (JP 2012-172424 A), taken alone or in combination, does not teach the claimed work machine including 
an articulated-type work implement, 
an operation device that outputs an operation signal corresponding to an operation amount, and 
a plurality of actuators that are driven based on the operation signal output from the operation device and that drive the work implement, 
wherein the work machine forms a target work surface using the work implement, the work machine comprises: 
a plurality of sensors that senses a plurality of parameters to serve as indicators of operation contents performed via the operation device; 
a display device that displays a guide screen corresponding to a work pattern of the work machine; and 
a controller that performs screen display control of the display device, 
wherein the plurality of sensors include: 
a posture sensor for the work implement, 
load sensors for the plurality of actuators, and 
an operation amount sensor for the operation device, 
wherein the controller includes: 
a data acquiring section that acquires operation content frequency data indicating operation contents performed on the work machine and frequency of the operation contents in a period starting a predetermined time before a current time and ending at the current time, based on actions of the plurality of actuators, loads of the plurality of actuators, and a distance between the work implement and the target work surface, the actions being calculated from an output value of the operation amount sensor in the period, the loads being calculated from output values of the load sensors in the period, the distance being calculated from an output value of the posture sensor for the work implement in the period and a position of the target work surface, 
a storage section that stores a plurality of guide screens each corresponding to one of a plurality of work patterns registered in advance as work patterns of the work machine, 
a work identifying section that identifies a work pattern at the current time from the plurality of work patterns based on the operation content frequency data acquired by the data acquiring section, and 
a display control section that selects, from the plurality of guide screens, a guide screen corresponding to the work pattern identified by the work identifying section, and 
wherein the display device displays the guide screen selected by the display control section.
Specifically, Kagoshima et al. discloses a similar work machine (see ¶0026) that acquires operation content frequency data (i.e. feature quantity) indicating operation contents performed on the work machine and frequency of the operation contents in a period (i.e. data use time Tb) starting a predetermined time before a current time and ending at the current time (see ¶0046-0057) and identifies a work pattern (i.e. work type) at the current time from the plurality of work based on the operation content frequency data (see ¶0059, ¶0035-0045). However, Kagoshima et al. teaches the acquired operation contents as detected operation amounts associated with the boom, bucket, right travel, and left travel, and does not teach the acquired operation contents as detected loads of the plurality of actuators and a distance calculated from a posture sensor and a position of the target work surface, as claimed.
Nomura et al. discloses a similar work machine (see Figure 1) that displays a guide screen corresponding to a work pattern of the work machine (see ¶0036-0037, ¶0058) and selects, from a plurality of stored guide screens, a guide screen corresponding to an identified work pattern (see ¶0065-0066, ¶0071-0072). However, Nomura et al. does not disclose acquiring operation content frequency data indicating operation contents performed on the work machine and frequency of the operation contents in a period starting a predetermined time before a current time and ending at 
No reasonable combination of prior art can be made to teach the claimed invention. The claimed invention would not be obvious to one of ordinary skill in the art before the effective filing date. This allowable subject matter has been indicated in the Non-Final Office Action mailed 10/1/2020.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sara Lewandroski whose telephone number is (571)270-7766.  The examiner can normally be reached on Monday-Friday, 6 am-3 pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571)272-6956.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SARA J LEWANDROSKI/Examiner, Art Unit 3661                                                                                                                                                                                                        
/THOMAS G BLACK/Supervisory Patent Examiner, Art Unit 3661